Citation Nr: 0720685	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that it had previously rendered a decision on 
the above claim in October 2005 denying the veteran's appeal.  
In that decision, the Board also denied service connection 
for left foot injury/calcaneal spur.  The veteran appealed 
the October 2005 decision to the Court of Appeals for 
Veterans Claims (Court).  In February 2007, the court 
remanded that part of the Board's decision that denied 
service connection for degenerative disc disease of the 
cervical spine pursuant to a joint motion for remand.  In 
addition, the court dismissed the appeal as to the issue of 
service connection for left foot injury/calcaneal spur as the 
joint motion for remand indicated that the appellant no 
longer wished to pursue this claim.  Thus the only remaining 
issue before the Board is that stated above.


FINDING OF FACT

The veteran's degenerative disc disease of the cervical spine 
is not related to his active military service nor is it 
proximately due to or the result of his service-connected 
residuals from a left femur fracture.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
cervical spine is not warranted.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
August 2001, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in an August 2004 letter and a 
February 2005 letter.  Thus these letters read as a whole 
advised the veteran of the all the Pelegrini II elements as 
stated above.  The veteran's claim was readjudicated in July 
2005 after affording him with an opportunity to respond to 
the August 2004 and February 2005 letters.  Thus the Board 
finds that the late timing of the notice of the fourth 
Pelegrini II element has been cured and thus the earlier 
deficiency is nonprejudicial error as the veteran has been 
afforded appropriate notice and subsequent adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), because his claim was before the Court at the time 
that decision was rendered.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  The veteran did not 
identify any VA treatment received for the claimed 
conditions.  As for private treatment records, the veteran 
identified private medical treatment, and he submitted these 
records to VA.  VA is only required to make reasonable 
efforts to obtain relevant records that the appellant has 
adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   The veteran has been notified by the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case what evidence has been obtained and considered by 
the RO, and he has not identified any additional evidence.  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided with appropriate VA examinations in September 2001 
and March 2005.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Initially, the evidence must establish that the veteran has a 
current disability.  The most recent VA spine examination 
performed in March 2005 diagnosed the veteran to have mild 
degenerative disc disease and mild arthritis of the cervical 
spine as shown by x-ray.  The Board finds, therefore, that 
the veteran has a current cervical spine disability.

Next the evidence must establish the occurrence of an injury, 
disease or event in service, and in this regard, the service 
medical records show that the veteran was injured in a motor 
vehicle accident in August 1968.  The veteran testified at a 
hearing before the Board in March 2004 that he was thrown out 
of the windshield of his 1965 corvette, suffering a head 
injury, and was in a coma for about three weeks thereafter.   

Service medical records from August through October 1968 
indicate that the injuries sustained in the accident were a 
fracture of the left femoral shaft, contusion of the ribs, 
cerebral concussion and cervical spine strain.  The narrative 
summary of the veteran's hospitalization at the U.S. Reynolds 
Army Hospital at Fort Sill, Oklahoma, indicates that the 
motor vehicle accident occurred on August 4, 1968, and he was 
transferred to the U.S. Reynolds Army Hospital on August 27, 
1968.  Prior to his admission to Reynolds Army Hospital, the 
veteran was treated at Baptist Hospital in Little Rock, 
Arkansas, where he underwent open reduction with internal 
fixation of the left femoral shaft fracture.  Upon admission 
into Baptist Hospital, the veteran also complained of neck 
symptomatology and had some bruised ribs and a slight 
concussion.  Examination on admission into Reynolds Army 
Hospital revealed a healed thigh wound.  Neurological 
examination was normal.  He no longer had painful ribs, and 
his neck was minimally symptomatic.  X-ray of the cervical 
spine was negative.  At the time of his discharge from 
Reynolds Army Hospital in October 1968, the veteran was 
essentially asymptomatic with the exception of mild cervical 
pain with extensive activity.  There is no record in the 
service medical records of the veteran having been in a coma 
after the accident.  The records from Baptist Hospital are 
not, however, available for review.

In March 1969, the veteran underwent a periodic examination.  
In his Report of Medical History, the veteran did not report 
any problems with the cervical spine at that time.  In 
addition, the Report of Medical Examination fails to show any 
finding of a cervical spine condition.  

Service sick call records indicate that in October 1973 the 
veteran reported with headaches and posterior neck pain.  
There was tenderness over the posterior muscle attachment, 
right greater than left, and good range of motion with some 
neck crepitation.  X-rays showed no pathology.  Diagnosis was 
neck strain and tension headaches.  The veteran was treated 
with muscle relaxers and neck traction for about a week.  The 
condition appears to have been resolved by the physical 
therapy.  The veteran reported on October 31, 1973 that the 
headaches were almost gone, and his last physical therapy 
visit was on November 1, 1973.  The veteran next complained 
of headaches in June 1974 and again in July 1974.  It appears 
from the treatment notes that he was treated with medication 
and the condition resolved.  Cervical spine x-ray taken in 
July 1974 was normal.  There are no further record during 
service of complaints of or treatment for neck problems.

Although the evidence does show the veteran incurred an 
injury to his neck in 1968 and had two episodes of pain in 
1973 and 1974, the Board finds that the preponderance of the 
evidence is against finding that the veteran's current 
cervical spine degenerative disc disease and arthritis are 
related to the in-service cervical sprains.  After July 1974, 
the service medical records are silent for any complaints of 
or treatment for a neck problem.  The veteran's separation 
examination in November 1984 is also silent for any neck 
condition at the time of the veteran's retirement.  The 
veteran did not complain of neck problems, nor did the 
examiner find any.  

Post-service treatment for a neck condition is not shown 
until August 1999.  In August 1999, the veteran complained of 
neck pain to his private physician.  An x-ray was considered 
to be normal except for soft-tissue calcifications 
posteriorly in the neck of unknown significance.  Another x-
ray in October 1999 was considered normal.  The diagnosis in 
October 1999 was paresthesia secondary to a C1-C2 injury.  

The veteran was examined for VA purposes in connection with 
his claim in September 2001.  At this examination, the 
veteran reported that he had been in a motor vehicle accident 
in 1968 and was in a coma for 51 days.  He says that he was 
almost put out of the Army because of his disabilities 
resulting from this, and he had to ambulate with a cane for 
six years, but that he was allowed to stay in the military.  
He also reported that, throughout the years, he has 
intermittently had some pain involving the right side of his 
neck in the right occipital area, but this has become a more 
significant problems over the past two to three years.  He 
said he now has constant aching in the right posterior 
cervical area and intermittent numbness and aching and 
throbbing involving the right occipital area.  Physical 
examination revealed pinprick sensation diminished over the 
right occipital area but pain and touch sensation were intact 
in both upper and lower extremities.  Muscle strength and 
tone of all major muscle groups in both upper and lower 
extremities were within normal limits.  Range of motion of 
the cervical spine measured 60 degrees of flexion, 65 degrees 
of extension, 65 degrees of left rotation, 50 degrees of 
right rotation, 25 degrees of left lateral flexion, and 20 
degrees of right lateral flexion.  X-rays of the cervical 
spine revealed mild degenerative changes at the C6-7 level.

The examiner diagnosed the veteran to have degenerative joint 
disease of the cervical spine.  He opined that it is as 
likely as not that this resulted from the motor vehicle 
accident in 1968.  This opinion, however, was predicated on 
the history given by the veteran and the current physical 
examination.  The examiner specifically indicated he did not 
have the veteran's claims file for review in conjunction with 
the examination.  

Thereafter, another examination of the veteran was conducted 
in March 2005.  The examiner specifically states in his 
report that he reviewed the veteran's claims file.  The 
veteran gave a current history of pain in his neck present 
for the past five years and some numbness on the right side 
of his neck and scalp.  Physical examination revealed range 
of motion of his cervical spine measured as full flexion, 60 
degrees of extension limited by pain, full side-to-side 
rotation with minimal pain, limitation of side flexion as he 
flexed towards the left and 80 percent of motion on the 
right.  There also was some muscle spasm and tenderness in 
the trapezius on the right side of his neck.  Reflexes were 
equal in the upper extremities and there was no difference in 
muscle strength or tone.  X-rays of the cervical spine showed 
mild degenerative disk disease at the C6-7 level with mild 
spurring.

The examiner diagnosed the veteran to have mild degenerative 
disk disease and mild arthritis of the cervical spine.  He 
rendered an opinion that the current condition of the 
veteran's cervical spine was less likely as not related to 
the 1968 motor vehicle accident.  He also stated that he 
could not correlate the veteran's current cervical spine 
condition to the difference in leg lengths (caused by the 
service-connected left femur fracture).  Rather, the examiner 
stated that the veteran's mild degenerative disc disease and 
mild arthritis of the cervical spine was perhaps age related 
since the veteran was 60 years old.  The examiner stated that 
he based his opinion on review of the claims file, x-ray 
findings, the history and the physical examination of the 
veteran.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006).

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  A physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 
(2000).   The Board is not bound to accept an opinion based 
on history provided by the appellant and on unsupported 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  An opinion based upon an erroneous factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet App. 458, 
461 (1993).  

The Board finds that the opinion of the March 2005 VA 
examiner is more probative than the September 2001 examiner's 
opinion.  The March 2005 examiner's opinion is based upon not 
only the veteran's reported history but a review of the 
entire record.  The examiner specifically stated that his 
opinion was based upon review of the claims file, x-ray 
findings, the history and the physical examination of the 
veteran.  The September 2001 VA examiner's opinion is based 
solely on the veteran's reported history and current physical 
examination.  The examiner clearly stated that he did not 
have the claims file and thus did not review any clinical 
records regarding the veteran's medical history.  Thus, 
except for his interview with and examination of the veteran, 
there was no evidence before the examiner upon which he could 
have based his opinion.  The March 2005 examiner, however, 
reviewed the claims file in addition to interviewing and 
examining the veteran.  Thus the March 2005 examiner's 
opinion is more probative because it is based upon an entire 
review of the record, including the clinical record of the 
veteran's medical history, and not based solely on a history 
given by the veteran at the examination.

Furthermore, a review of the veteran's history given to the 
September 2001 VA examiner reveals that there are some 
inconsistencies between his report of what happened and what 
is reported in the service medical records.  The most 
significant inconsistency is that the veteran reported he was 
in a coma for 51 days after the accident.  The inpatient 
treatment records from the U.S. Reynolds Army Hospital at 
Fort Sill, Oklahoma, however, do not indicate that the 
veteran was ever in a coma.  The narrative summary of the 
veteran's Army hospitalization reports that the veteran was 
initially treated at Baptist Hospital and treatment included 
rodding the left leg, from which the veteran followed a 
benign postoperative course, and, at the time of his 
admission, he also complained of neck symptomatology and he 
had some bruised ribs and a slight concussion.  Obviously, 
there is a distinction between a coma and a slight 
concussion.  Furthermore, the accident is shown as having 
happened on August 4, 1968.  The treatment records from 
Reynolds Army Hospital show the veteran was transferred to it 
either on August 27 or September 3.  Either way, the veteran 
was transferred to the military hospital less than 30 days 
after the accident.  Thus, his report of being in a coma for 
51 days is clearly erroneous as there is no indication that 
the veteran was even unconscious at the time of his admission 
into Reynolds Army Hospital.  

In addition, the veteran reported that he was almost put out 
of the Army because of his disabilities.  A review of the 
service medical records, however, fails to show that the 
veteran was ever evaluated for fitness of duty by a Medical 
Review Board.  They do show, however, that the veteran was 
given a profile of L3 for his left leg disability and that he 
was periodically examined for the appropriateness of that 
profile.  They also show that the veteran was continuously 
found fit for duty with limitations, such as crawling, 
stooping, running, jumping, prolonged standing or marching.  
In other words, he was not to do any physical training.  See 
Medical Condition - Physical Profile Record dated September 
1, 1972.  This was a permanent profile and the last one seen 
in the service medical records solely related to the 
veteran's left leg disability.  (A profile was also given in 
April 1976 for loss of hearing.)

Finally, the veteran's allegation as to continuity of 
symptomatology, standing alone, is not plausible in light of 
the absence of continuous symptomatology in the medical 
evidence of record.  See McManaway v. West, 13 Vet. App. 60, 
66-67 (1999).   The last treatment in service for complaints 
of neck pain was in July 1974.  From then until his 
separation in February 1985, the veteran did not seek 
treatment for neck pain nor did he report at any periodic 
examination or his retirement examination a history of neck 
pain.  In addition, no cervical spine disability was found at 
any examination subsequent to the veteran's treatment in 1968 
for his injuries from the motor vehicle accident. 

Medical evidence of a cervical spine disability is not seen 
post-service until 1999, when the veteran complained of neck 
pain to his private physician.  At the March 2005 VA 
examination, the veteran reported only a five year history of 
neck symptomatology.  Thus, at least 25 years separates the 
last in-service treatment for complaints of neck pain and the 
first post-service complaints of neck pain.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran's current cervical spine disability is related to 
his military service.  Nor is the veteran's current cervical 
spine disability proximately due to or the result of the 
veteran' service-connected residuals of the left femur 
fracture.  The March 2005 VA examiner clearly stated that he 
could find no correlation between the leg length discrepancy 
caused by the left femur fracture and the veteran's current 
neck disability.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, his appeal must be denied.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


